Citation Nr: 1125157	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  04-42 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee instability.

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral stress syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on October 27, 2008, which vacated a March 2007 Board decision denying a rating in excess of 10 percent and remanded the case for additional development.  The Board subsequently remanded the case for the requested development in October 2009.  The development has been substantially completed.

The Board notes that a March 2011 rating decision established entitlement to service connection for left knee instability associated with left knee patellofemoral stress syndrome.  A 20 percent rating was assigned effective from July 16, 2003.  It was noted that the determination was ancillary to the issue on appeal and was inextricably intertwined with that matter.  The Board finds the issues for appellate review are most appropriately addressed listed on the title page of this decision.  The Veteran is not prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal initially arose from a January 2004 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran provided testimony in July 2006 before a Veterans Law Judge who is unavailable to participate in the present decision.  He declined an opportunity for an additional Board hearing in May 2010.  A copy of the transcript of the July 2006 hearing is of record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's left knee instability is productive of no more than moderate knee impairment.

3.  The Veteran's left knee patellofemoral stress syndrome is manifested by X-ray evidence of arthritis with no more than leg flexion limited, including as a result of pain and dysfunction, at 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left knee instability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a Diagnostic Code 5257 (2010).

2.  The criteria for a rating in excess of 10 percent for left knee patellofemoral stress syndrome are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in a November 2009 letter.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to increased disability rating claims, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Although the Veteran's service representative noted the November 2009 VCAA letter did not include the diagnostic code specific to the claim, the Board finds such specific notice was not required in this case.  The applicable diagnostic codes were provided and discussed in the Board's March 2007 decision and the Veteran had actual knowledge of the requirements for an increased rating.

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in March 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements and testimony in support of his claims.  In correspondence dated in March 2011 the Veteran reported that he had no additional evidence to submit in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  There is no indication that records added to the claims file subsequent to the September 2009 and December 2009 VA examiners review of the record are inconsistent with either the evidence actually reviewed by the examiners or with their medical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the appeal would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The absence of contemporaneous medical evidence may be weighed as a factor in determining the credibility of lay evidence, but lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.

5010
 Arthritis, due to trauma, substantiated by X-ray findings:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010)



5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
5261
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).

Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59 (2010).

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2010).  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

VA General Counsel precedent opinion has held that a separate rating under Code 5010 for traumatic arthritis was permitted when a Veteran who was rated under Code 5257 for other knee impairment (due to lateral instability or recurrent subluxation) also demonstrated additional disability with evidence of traumatic arthritis and a limitation of motion.  See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are also permissible for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional disability.  For example, when a knee disorder is already rated under Code 5257 the Veteran must also have limitation of motion under Code 5260 or Code 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

Factual Background and Analysis

In this case, service treatment records show the Veteran sustained left knee injuries including as a result of a fall down stairs in January 1979.  A May 1979 separation examination revealed a normal clinical evaluation of the lower extremities.  It was noted there was no deformity, laxity, or effusion to the knee.  

On VA examination in January 2002 the Veteran complained of left knee pain that had persisted since active service.  He stated he had problems walking up and down stairs with popping and clicking in the knee.  He denied any catching or locking.  An examination revealed the Veteran was obese.  There was no effusion to the left knee.  Range of motion was from 0 to 110 degrees and limited by body habitus.  There was patellofemoral crepitus with motion and pain with patellar compression.  There was no specific area of joint line tenderness and the ligaments felt stable.  X-ray examination revealed very mild narrowing of the medial compartment of the left knee and early degenerative changes in the patellofemoral compartment.  The diagnosis was left knee patellofemoral stress syndrome.  

Service connection was established for left knee patellofemoral stress syndrome in February 2002.  A 10 percent rating was assigned under diagnostic codes 5099-5019.  Diagnostic code 5019 pertains to bursitis and is rated on limitation of motion similar to degenerative arthritis.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5260, 5261.

VA treatment records dated in June 2003 show the Veteran complained of left knee pain estimated as six on a ten point scale.  He denied any locking or giving way.  Private medical records dated in June 2003 show an X-ray examination revealed left knee osteoarthritis.

In correspondence received by VA on July 16, 2003, the Veteran requested a re-evaluation of his service-connected left knee.  He stated he was having problems with pain.  In an August 2003 statement he reported that there had been many times when he was incapacitated for weeks or months as a result of his knee disability.  He reported he could only "half-step" stairs and that he had to walk at a slow pace to avoid unbearable pain.  He stated that in the mornings he had to move his knee first without putting weight on it to keep from collapsing and that he had problems getting in and out of his shower and his car.  

An August 2003 VA examination revealed left knee motion from a full or normal extension to 115 degrees flexion.  The Veteran's limitation of motion was not found to be due to pain, but instead to the size of his leg.  The examiner did not conduct a Lachman's test due to the size of the knee, but stated that anterior and posterior drawer signs were negative.  Pivot shift and McMurray's testing were negative.  There was some pain and tenderness in the joint line medially and laterally.  It was noted the Veteran walked with a tandem gait, but that he did not appear to favor his left lower extremity when he walked.  There was a negative apprehension sign.  Mild tenderness was noted with patellar compression.  X-ray examination revealed decreased medial joint space.  The examiner's impression was that the Veteran had a very mild degenerative joint disease in the left knee with mild patellofemoral stress syndrome.  It was further noted that the Veteran's range of motion was not affected by flare-ups of pain, but that his functional status during a flare-up was by history.  The examiner noted the Veteran was not as symptomatic as he sometimes was because he had been limiting his activities and that, in essence, during flare-ups the Veteran self-regulated his motion limits.  

In his December 2004 VA Form 9 the Veteran stated he had gained weight because he was unable to walk normally and that he had to take slow deliberate steps.  He reported that when his knee flared up or was bent or had uneven pressure it felt like someone either hit him with a hammer or stabbed his knee with a knife.  He stated he was unable to engage in any occupation that required walking, bending, or stooping.  

VA treatment records dated in March 2005 revealed near full extension and flexion to approximately 110 degrees.  There was diffuse discomfort to the medial and lateral joint lines.  The Veteran was stable to varus and valgus stressing.  Lachman's testing could not be easily performed secondary to his girth, but he may have had a 1+ positive Lachman's test finding with slight asymmetry as compared to the contralateral side.  Posterior drawer sign was negative.  An X-ray examination report noted mild medial joint space narrowing.  The examiner found mild medial compartment degenerative joint disease with very subtle early decrease in joint space.  It was also noted that there might be a slight asymmetry with questionable old anterior cruciate ligament tear.  Records dated in April 2005 show that the Veteran complained of knee pain associated with locking and giving way.  In March 2006, he complained of left knee pain estimated as seven on a ten point scale which had worsened over the past six months.  The pain was associated with locking but without giving way.  

An April 2006 report noted that physical examination revealed no obvious swelling, but that it was difficult to tell secondary to the Veteran's body habitus.  Range of motion was from full extension to approximately 120 degrees of flexion, limited by body habitus.  There was some crepitus over the patellofemoral joint and some mild to moderate tenderness over the medial joint line.  There was no instability with varus and valgus stressing at full extension or at 30 degrees of flexion.  Anterior and posterior drawer testing was negative.  The examiner noted that he was unable to conduct a very accurate Lachman's test on the Veteran.  The diagnosis was left knee pain likely related to some early degeneration involving the medial and patellofemoral compartments.  There was a very vague lucency over the lateral femoral condyle, but no tenderness over the area.  It was noted that it was possible that he may have a degenerative medial meniscus tear, but that the Veteran needed to lose weight before pursuit of a magnetic resonance imagining (MRI) scan or surgical treatment.  

At his personal hearing in July 2006 the Veteran testified that he experienced a lot of knee pain and that he was unable to take any job that required walking.  He stated he had stopped taking pain relief medication because of stomach bleeding and that physical therapy had not really helped.  He reported that his knee had buckled, but that over the past year or so he had been very careful and walked slowly.  He stated he had been told his leg was too big for a knee brace.  He testified that he had been receiving SSA disability benefits since 1990 based upon a number of disabilities, including depression.  He stated that his knee locked up every one in a while and that he experienced swelling in the knee that usually resolved before he could schedule an appointment with his VA medical care provider.

VA treatment records dated in March 2009 show that the Veteran complained of left knee pain estimated as seven on a ten point scale which was unchanged over the past six months.  The pain was associated with locking but without giving way.  A May 2009 report noted chronic left knee pain secondary to degeneration involving the medial and patellofemoral compartments.  A May 2009 X-ray examination report noted mild medial compartment joint space narrowing compatible with very early degenerative disease.  An examination in June 2009 revealed active left knee range of motion from 0 to 100 degrees.  Left knee muscles were graded 3/5.  Clark's sign testing was positive on the left.  There was no evidence of instability, meniscal tear, crepitus, or tenderness and spasm.  A December 2009 X-ray examination report noted minor degenerative change.

SSA records received by VA in January 2009 show the Veteran was found to be disabled beginning in February 1990.  The primary diagnosis was dysthymic disorder and a secondary diagnosis of low back pain was also provided.  

On VA examination in September 2009 the Veteran complained of an aching pain, mostly behind the kneecap, with an occasional catching or locking sensation.  He described his baseline pain as six on a ten point scale, but stated that during flares it was ten.  He reported aggravating factors that might cause a flare would be slipping on uneven ground or missing a step.  Sitting for more than one hour caused significant pain behind the kneecap and stiffness.  He stated he had flare ups at least once per week and could only walk three to four blocks before he had to stop and rest due to knee pain.  He reported that he had tried to return to work as a custodian, but that he had to stop due to knee and back pain.  He stated household chores were difficult and that he had to use a cane for assistance.  

The examiner noted the Veteran was overweight and that he walked with a cane.  There was no uneven shoe wear.  Range of motion studies revealed extension to minus five degrees and flexion to 95 or 100 degrees.  It was noted that pain started at 90 degrees.  There was no active motion past 100 degrees.  Forced passive flexion past 100 degrees was only possible with significant pain.  There was some 1 to 2+ laxity to varus stress at 0 degrees and at 30 degrees, but no laxity to valgus stress.  Anterior drawer, Lachman's, and posterior drawer testing showed good endpoints.  X-ray examination revealed mild medial joint space narrowing with no significant arthritis or osteophyte formation.  There was no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  Range of motion during flares could not be addressed without resort to speculation.  It was noted that the Veteran was not currently having any flares, but that all testing of range of motion was conducted with at least three repetitions.  

A March 2011 rating decision established entitlement to service connection for left knee instability associated with left knee patellofemoral stress syndrome.  A 20 percent rating was assigned under diagnostic code 5257 effective from July 16, 2003.  

Based upon the evidence of record, the Board finds the Veteran's left knee instability is productive of no more than moderate knee impairment.  Upon VA examination in September 2009 the Veteran reported no more than an occasional catching or locking sensation.  An examination revealed some 1 to 2+ laxity to varus stress at 0 degrees and at 30 degrees, but no laxity to valgus stress.  Therefore, the Board finds a rating in excess of 20 percent for left knee instability is not warranted.  

The Board also finds the Veteran's left knee patellofemoral stress syndrome is manifested by X-ray evidence of arthritis with no more than leg flexion limited, including as a result of pain and dysfunction, at 45 degrees.  In fact, the objective evidence of record reveals flexion to 90 degrees to the point where painful motion began.  The overall evidence does not demonstrate left knee flexion limited to 30 degrees or less, including as a result of a flare ups of symptoms, or that the Veteran has a limitation of extension sufficient to warrant a compensable separate rating.  Therefore, entitlement to a rating in excess of 10 percent for left knee patellofemoral stress syndrome must be denied.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected right knee disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The service-connected right knee disorders are adequately rated under the available schedular criteria and the objective findings of physical impairment are well documented.  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Although the evidence indicates the Veteran is unable to engage in and maintain gainful employment as a result of his multiple medical disabilities, the Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected left knee disabilities on appeal.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.



ORDER

Entitlement to a rating in excess of 20 percent for left knee instability is denied.

Entitlement to a rating in excess of 10 percent for left knee patellofemoral stress syndrome is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


